Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Terminal Disclaimer

1.	The terminal disclaimer filed on 11/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Co-pending application No. 17069478 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments


2.	Applicant's arguments filed on 11/30/2022 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC §103


3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-3, 7-8, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeuk et al. (U.S. PUB. 2020/0067818 hereinafter, “Jeuk”) in view of Zisimopoulos et al. (U.S. PUB. 2018/0357514 hereinafter, “Zisimopoulos”).
Consider claim 1, Jeuk teaches a computer-implemented method, comprising: transmitting learned data for configuring a remote neural network to replicate a style specific to a subject by transferring the learned data to an object (page 6 [0073]).
Jeuk does not explicitly show that processing, by a generator neural network, an image of the object to generate a vector encoding attributes of the object; and transmitting the vector to the remote neural network; and transmitting the vector to the remote neural network, wherein the remote neural network constructs output images by applying the learned data to vectors.
In the same field of endeavor, 1 teaches processing, by a generator neural network, an image of the object to generate a vector encoding attributes of the object; and transmitting the vector to the remote neural network (page 9 [0096] and page 10 [0118]); and transmitting the vector to the remote neural network, wherein the remote neural network constructs output images by applying the learned data to vectors (page 10 [0117]-[0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, processing, by a generator neural network, an image of the object to generate a vector encoding attributes of the object; and transmitting the vector to the remote neural network; and transmitting the vector to the remote neural network, wherein the remote neural network constructs output images by applying the learned data to vectors, as taught by Zisimopoulos, in order to provide machine-learning model can be trained using the set of virtual images. Another real image can then be processed using the trained machine-learning model. The processing can include segmenting the other real image to detect whether and/or which objects are represented (and/or a state of the object). The object data can then be used to identify (for example) a state of a procedure.

Consider claim 2, Zisimopoulos further teaches wherein the vector is a compressed encoding of the object (page 9 [0096]).

Consider claim 3, Zisimopoulos further teaches training the generator neural network to produce a predicted image of the subject that is compared with a captured image of the subject to produce the learned data (page 5 [0055]).

Consider claim 7, Zisimopoulos further teaches wherein the attributes comprise head pose and facial expression (page 12 [0138]).

Consider claim 8, Zisimopoulos further teaches wherein the vector encodes at least one additional attribute associated with clothing, hairstyle, or lighting (page 2 [0027]).

Consider claim 12, Jeuk further teaches wherein the vector is transmitted to the remote neural network during a videoconferencing session (page 6 [0064]).

Consider claim 13, Jeuk further teaches wherein the step of processing is performed on a virtual machine comprising a portion of a graphics processing unit (page 7 [0061]).

Consider claim 14, Jeuk further teaches wherein the step of processing the image is performed to generate an output image used for training, testing, or certifying a neural network employed in a machine, robot, or autonomous vehicle (page 5 [0055]).

Consider claim 15, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, the previous rejections of claim 7 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 8 apply mutatis mutandis to corresponding claim 17.

Consider claim 20, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 20.

Allowable Subject Matter

5.	Claims 4-6, 9-11 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 4, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the image is a frame of a video and the generator neural network is configured to generate vector adjustment values for each additional frame of the video corresponding to additional images, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 5-6.

Consider claim 9, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the vector comprises landmark points that delineate positions of keys points corresponding to the object, in combination with other limitations, as specified in the independent claim 1.

Consider claim 10, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the remote neural network is configured to apply the learned data to the vector to construct an output image of the object with at least one of the attributes of the object modified based on the style specific to the subject, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claim 11.

Consider claim 18, the reason for allowance of claim 9 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the reason for allowance of claim 10 apply mutatis mutandis to corresponding claim 19.

Conclusion


6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649